TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00870-CV



                            Centex Freight Lines, LLC, Appellant

                                                v.

                                  Prudence Adams, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-09-001629, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Centex Freight Lines, LLC, has filed a motion to dismiss its appeal. In the

motion, Centex states that it “wishes to nonsuit this appeal” and asks the Court to “please remove

this case from the Court’s docket and dismiss this appeal.” Accordingly, we grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: March 31, 2011